DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 - 20 directed to species non-elected without traverse.  Accordingly, claims 10 - 20 been cancelled.

Reasons for Allowance
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Jeong (Pub. No.: US 2002/0192084 A1).  Jeong teaches cylinder bores that are rotatably coupled with the brackets of the swivel plate member by the piston rods. The piston rods coupled between the respective pistons and the swivel plate member may be selected from a universal-coupling or a two-fold type crank. A piston rod in the shape of the two-fold type crank is formed of a first rod and a second rod. The first rod is connected to the piston by a connection pin at one end and is formed with a fork arm at the other end. The second rod is connected to the bracket of the swivel plate member by a connection pin at one end, and it is formed with a coupling hole at the other end. The first rod and the second rod are coupled by inserting a connection pin through the fork arm of the first rod and the coupling hole of the second rod such that the rods are rotatably fixed by the connection pin.
In regards to claim 1, Jeong taken either individually or in combination with other prior art fails to teach or render obvious a rotating member attachment assembly comprising wherein the first coupler further includes a first coupler attachment portion disposed adjacent to the first inner axial end including a first forked oblong structure that defines a first minor axis with a first minor axis length, and a first major axis with a first major axis length that is greater than the first minor axis length, the first forked oblong structure including a first prong disposed proximate to the first inner axial end of the first coupler and a second prong disposed axially away from the first prong a first predetermined axial distance toward the first outer axial end of the first coupler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663